Citation Nr: 0933725	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 
1964 to January 1970 with active duty for training (ACDUTRA) 
from October 1964 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.


FINDING OF FACT

The competent evidence is, at the very least, in relative 
equipoise as to the issue of whether the Veteran's current 
left ear hearing loss is related to active military service.  


CONCLUSION OF LAW

Left ear hearing loss was incurred during the Veteran's 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The Veteran contends that he is entitled to service 
connection for left ear hearing loss as such disability is 
the result of in-service noise exposure.  The Board observes 
that he is already service-connected for right ear hearing 
loss and bilateral tinnitus incurred during his period of 
ACDUTRA.  The Veteran asserts that he was exposed to loud 
noise during service as a rifle sharpshooter and an expert 
with the submachine gun.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 
2002).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for impaired hearing is also subject to 38 
C.F.R. § 3.385 (2008), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The Veteran's service treatment records reflect that he was 
evaluated twice during his National Guard service, once in 
December 1965 and again in January 1968.  These examination 
reports demonstrate pure tone thresholds which fail to show a 
left ear hearing loss disability.  See 38 C.F.R. § 3.385.  
However, the lack of evidence of left ear hearing loss during 
service or immediately following service is not fatal to the 
Veteran's claim.  Rather, the Board must now turn to the 
issue of whether there is competent evidence which attributes 
post-service hearing loss to service.  See Hensley v. Brown, 
5 Vet. App. 155 (1993).  See also 38 C.F.R. § 3.303(d).

The Veteran was evaluated by VA in February 2007.  The 
examination report demonstrates pure tone thresholds as 
follows:


HERTZ

500
1000
2000
3000
4000
Left Ear
10
40
65
80
75

The Veteran also demonstrated speech recognition abilities of 
60 percent in the left ear.  Such evidence clearly shows that 
the Veteran has a current left ear hearing loss disability.  
See 38 C.F.R. § 3.385.  

Following a review of the Veteran's claims file, the 
examining audiologist opined that the Veteran's left ear 
hearing loss was not related to his military service.  In 
this regard, the examiner noted that exposure to loud noise 
can cause a temporary threshold shift which, if the hearing 
does not recover completely, can create a permanent hearing 
loss.  In the present case, the Veteran's service treatment 
records reflect normal left ear hearing loss, thereby 
indicating that any temporary threshold shift had recovered 
without permanent loss. 

In addition to the February 2007 VA examination report, the 
claims file contains a letter from a private audiologist 
dated in March 2007.  This letter reflects that the Veteran 
reported a history of noise exposure from pistols, artillery, 
tanks, and rifles from the mid-1960s through the early 1970s.  
Following an examination of the Veteran, which showed noise 
induced hearing loss, the private audiologist opined that the 
Veteran's military noise exposure "is quite likely...the 
beginning of [his] hearing loss."  See Letter from C.A.F., 
Au.D., dated March 22, 2007.  

The Board observes that it may not reject a private opinion 
solely on the basis that it is not accompanied by a review of 
a veteran's claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Rather, the relevant inquiry when assessing 
the probative value of a medical opinion is whether the 
opinion reflects application of medical principles to an 
accurate and complete medical history.  Id.  In this case, 
the Board is faced with two opinions which reach different 
conclusions based on virtually the same evidence.  Absent any 
indication that the probative value of one of these opinions 
should be discounted, the Board is of the opinion that the 
competent evidence of record is, at the very least, in 
relative equipoise as to the issue of whether the Veteran's 
left ear hearing loss is related to his period of ACDUTRA.  
Resolving all doubt in favor of the Veteran, the Board 
concludes that he incurred a left ear hearing loss disability 
during ACDUTRA.  See 38 U.S.C.A. § 5107(b) (West 2002).  As 
such, service connection for this disability is warranted.  
See 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


